 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnsign Electric, Division of Harvey Hubble, Incor-porated and David R. RiceUnited Steelworkers of America, Local 5925, AFL-CIO-CLC and David R. Rice. Cases 9-CA-15824, 9-CA-16722, 9-CB-4698, and 9-CB-489225 January 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 9 September 1981 Administrative Law JudgeThomas R. Wilks issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and Respondent Employer and RespondentUnion, respectively, filed cross-exceptions and sup-porting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The provision in dispute is contained within thecollective-bargaining agreement between the Re-spondents and provides for superseniority for "Thelocal union president, vice-president, recording sec-retary, financial secretary and treasurer and griev-ance committee ...and union stewards in theevent of a layoff." The parties stipulated that thepositions of recording secretary, financial secretary,and treasurer are not directly involved in the proc-essing of grievances. However, the judge foundthat they performed vital and meaningful dutieswhich were sufficiently related to the Union's ulti-mate goal of maintaining an effective relationshipbetween the Respondents. Therefore, he deter-mined that Respondent Employer and RespondentUnion had not unlawfully maintained and enforceda superseniority provision in their collective-bar-gaining agreement which granted preferential se-niority for purpose of layoff to Recording Secre-tary George McCoy and Treasurer Douglas Jar-rell.2Thus, the judge, relying on Dairylea Coopera-tive3and Electrical Workers UE Local 623 (LimpcoFor a more detailed discussion, see the judge's decision under theheading "The Union."2 We adopt the judge's finding that Financial Secretary Valkie Fettyhad sufficient "natural or earned seniority" which exceeded that of em-ployees laid off between March 1980 and April 1981 and that there wasno invoking of the superseniority clause as to him. Accordingly, we shalldismiss the complaint allegations regarding Fetty.3 219 NLRB 656 (1975), enfd. sub nom. Teamsters Local 338, 531 F.2d1162 (2d Cir. 1976).268 NLRB No. 91Mfg.),4concluded that the complaint was withoutmerit and should be dismissed.The General Counsel contends that the functionsperformed by the recording secretary, financialsecretary, and treasurer relate solely to the internaladministrative concerns and needs of the Unionand only indirectly relate to the representative ofunit employees. The exceptions also emphasize thatthese administrative functions are not performed onthe job, during working hours, but instead are per-formed at their respective homes.In Gulton Electro- Voice,5the Board recently re-examined the issue of superseniority for union offi-cials and overruled Limpco, above, and its proge-ny.6While superseniority benefits limited to layoffand recall still may be accorded to stewards, no su-perseniority benefits at all may be extended tounion officials who, like the officers in this casewho received superseniority, are not involved ingrievance processing or other on-the-job contractadministration or steward-like duties. 7 Thus, wefind merit to the exceptions as applied to the re-cording secretary and treasurer. Accordingly, wefind that, by maintaining and enforcing the super-seniority clause with respect to the recording sec-retary and treasurer during Respondent Employer'sMarch 1980 to April 1981 layoff periods, Respond-ent Union has violated Section 8(b)(1)(A) and (2)of the Act, and Respondent Employer has violatedSection 8(a)(l) and (3) of the Act.8Furthermore,by according Recording Secretary McCoy andTreasurer Jarrell superseniority under the disputedclause with respect to layoffs on various dates be-tween March 1980 and April 1981, and thereby af-fecting employees who would not have been affect-4230 NLRB 406 (1977), enfd. sub nom. Anna M D'Amico v. NLRB,582 F.2d 820 (3d Cir. 1978.)s 266 NLRB 406 (1983).6 Otis Elevator Co.. 231 NLRB 1128 (1977); American Can Co. (1), 235NLRB 704 (1978); American Can Co. (11), 244 NLRB 736 (1979), enfd.648 F.2d 746 (10th Cir. 1981).7 We agree with the General Counsel's contention that the participa-tion of these officers on the Union's executive board where grievancesmay be discussed and/or processed is not in the nature of on-the-jobsteward-like or contract administration functions because these activitiesdo not take place at the plant site or during working hours. McQuay-Norris, 258 NLRB 1397 (1981). See also Automobile Workers Local 501(Bell Aerospace Textron), 267 NLRB 154 (1983).a In their exceptions, the Respondents contend that the allegations ofthe complaint are barred by the operation of the 6-month limitation pro-viso to Sec. 10(b) of the Act. Contrary to their assertions, the consolidat-ed complaint does not attack the execution of the contract nor does itrelate to when the officers were elected and took office. Instead, only theRespondents' maintenance and enforcement of its superseniority clausewithin the applicable 10(b) period is in issue. It is well established thateach act or incident of such enforcement constitutes a reaffirmance or re-newed entering into of the superseniority clause. Accordingly, we findthe Respondents' exceptions lacking in merit. Automobile Workers Local561 (Scovill), 266 NLRB 952 (1983); Actors' Equity Assn., 247 NLRB 1193(1980), enfd. 644 F.2d 939 (2d Cir 1981); Connecticut Limousine Service,235 NLRB 1350 (1978), enfd. in part sub nom. NLRB v. Teamsters Local443, 600 F.2d 411 (2d Cir. 1979).620 HARVEY HUBBLE, INC.ed if the collective-bargaining agreement had notaccorded them superseniority, Respondent Em-ployer discriminated against employees in violationof Section 8(a)(1) and (3) of the Act, and Respond-ent Union thereby violated Section 8(b)(1)(A) and(2) of the Act.CONCLUSIONS OF LAW1. Ensign Electric, Division of Harvey Hubble,Incorporated, is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act.2. United Steelworkers of America, Local 5925,AFL-CIO-CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. By maintaining and enforcing a seniorityclause in their collective-bargaining agreement ac-cording Respondent Union's recording secretaryand treasurer superseniority, Respondent Employerand Respondent Union have engaged in, and areengaging in, unfair labor practices within the mean-ing of Sections 8(a)(1) and (3) and 8(b)(1)(A) and(2) of the Act, respectively, and by discriminatingagainst unit employees, including employees DavidRice, Raymond Soward, Paul Sansom, CharlesDeal, Nelson Edmonds, Otho Mullins, JimmyNance, Clarence Copley, Joney Watts, and others,when Respondent Employer laid off employeeswho would not have been affected if the collec-tive-bargaining agreement had not accorded the re-cording secretary and treasurer superseniority, theRespondents engaged in further violations of theaforesaid sections of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.5. Except as described above, the Respondentshave not otherwise violated the Act.THE REMEDYHaving found that the Respondents have en-gaged in certain unfair labor practices, we shallorder that they cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.We have found that the superseniority clausehere in dispute is unlawful and we shall thereforeorder that Respondent Union cease and desist frommaintaining and enforcing such clause in its bar-gaining agreement with Respondent Employerwith respect to Respondent Union's recording sec-retary and treasurer. We shall also order that Re-spondent Employer cease and desist from maintain-ing and enforcing such clause in its bargainingagreement with Respondent Union. We have alsofound that the unlawful superseniority clause wasso applied as to lay off employees David Rice,Raymond Soward, Paul Sansom, Charles Deal,Nelson Edmonds, Otho Mullins, Jimmy Nance,Clarence Copley, Joney Watts, and others betweenMarch 1980 and April 1981 who would not havebeen laid off but for the illegal discrimination de-priving them of seniority. Consequently, we shallorder that Respondent Employer offer to reinstateany employees, including those named above whowould not have been laid off but for the unlawfulassignment of superseniority to the recording secre-tary and treasurer, and that the Respondents jointlyand severally make affected unit employees wholefor any loss of earnings they may have sustained asa result of the discrimination against them. Weshall also order that Respondent Employer ex-punge from its files any reference to the unlawfullayoffs, and shall notify the affected employees thatthis has been done and that the unlawful layoffswill not be used as a basis for future personnel ac-tions against them. Backpay shall be computed inthe manner established by the Board in F. W.Woolworth Co., 90 NLRB 289 (1950), with interestas provided in Florida Steel Corp., 231 NLRB 651(1977). See, generally, Isis Plumbing Co., 138NLRB 716 (1962). Also, in order to remedy in fullthe effects of Respondent Union's unlawful con-duct, we shall order Respondent Union to notifyRespondent Employer and all affected employees,including those named supra, that it does notobject to their reinstatement to the positions theyheld prior to the enforcement of the superseniorityclause against them. Also, in order to remedy infull the effects of the Respondents unlawful con-duct, Respondent Employer's backpay obligationshall run from the effective date of the discrimina-tion against the affected unit employees to the timeit makes such recall offers, while RespondentUnion's obligation shall run from such effectivedate to 5 days after the date of its notification toRespondent Employer that it has no objection tothe recall of unit employees affected by the unlaw-ful grant of superseniority to union officers. Final-ly, we shall order that Respondent Employer ceaseand desist in any like or related manner from inter-fering with, restraining, or coercing its employeesin the exercise of rights guaranteed by Section 7 ofthe Act, and that Respondent Union likewise ceaseand desist from restraining or coercing employeesit represents exercising those same rights.ORDERThe National Labor Relations Board orders thatA. Respondent Employer, Ensign Electric, Divi-sion of Harvey Hubble, Inc., Huntington, West621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVirginia, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Maintaining and enforcing a collective-bar-gaining provision with Respondent Union, UnitedSteelworkers of America, Local 5925, AFL-CIO-CLC, according the Union's recording secretaryand treasurer superseniority.(b) Discriminating against any employees, includ-ing employees David Rice, Raymond Soward, PaulSansom, Charles Deal, Nelson Edmonds, OthoMullins, Jimmy Nance, Clarence Copley, JoneyWatts, and others, when such employees havegreater seniority in terms of length of employmentthan has one of the aforementioned union officials.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights protected by Section 7 of theAct.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Jointly and severally with Respondent Unionmake any unit employees, including those namedabove, whole for any loss of earnings they mayhave suffered as a result of the discriminationagainst them, such earnings to be determined in themanner set forth in the section of this Decision en-titled "The Remedy," and offer to reinstate anyemployees who would not have been laid off butfor the unlawful assignment of superseniority to therecording secretary and treasurer.(b) Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay and the route assignment dueunder the terms of this Order.(c) Expunge from its files any reference to thelayoff of any employees affected by the supersen-iority as applied to the Union's recording secretaryand treasurer from March 1980 to April 1981, andnotify them in writing that this has been done andthat evidence of the unlawful layoff will not beused as a basis for future personnel actions againstthem.(d) Post at its establishment in Huntington, WestVirginia, copies of the attached notice marked"Appendix A."9Copies of said notice, on formsprovided by the Regional Director for Region 9,after being duly signed by Respondent Employer'srepresentative, shall be posted by Respondent Em-9 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."ployer, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent Em-ployer to ensure that said notices are not altered,defaced, or covered by any other material.(e) Post at the same places and under the sameconditions as set forth in paragraph A,2,(d), above,as soon as forwarded by said Regional Director,copies of the attached notice marked "AppendixB."(f) Mail signed copies of the attached noticemarked "Appendix A" to the Regional Directorfor Region 9 for posting by Respondent Union.(g) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent Employer has taken tocomply herewith.B. Respondent Union, United Steelworkers ofAmerica, Local 5925, AFL-CIO-CLC, Hunting-ton, West Virginia, its officers, agents, and repre-sentatives, shalli. Cease and desist from(a) Maintaining, enforcing, or otherwise givingeffect to those clauses in its collective-bargainingagreement with Respondent Employer, EnsignElectric, Division of Harvey Hubble, Incorporated,according the Union's recording secretary andtreasurer superseniority with respect to layoff andrecall.(b) Causing or attempting to cause RespondentEmployer to discriminate against employees in vio-lation of Section 8(a)(3) of the Act.(c) In any like or related manner restraining orcoercing employees of Respondent Employer inthe exercise of their rights protected by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Jointly and severally with Respondent Em-ployer make any unit employees, including thosenamed above, whole for any loss of earnings theymay have suffered by reason of the discriminationagainst them, such lost earnings to be determinedin the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Notify Respondent Employer and all affectedemployees in writing that it has no objection to re-instating the affected unit employees who but forthe unlawful assignment of superseniority wouldnot have been laid off or reassigned.(c) Post at its office and meeting halls used by orfrequented by its members and employees it repre-sents at Respondent Employer's Huntington, WestVirginia, facility copies of the attached notice622 HARVEY HUBBLE, INC.marked "Appendix B."'° Copies of said notice, onforms provided by the Regional Director forRegion 9, after being duly signed by RespondentUnion's representative, shall be posted by Respond-ent Union immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent Unionto ensure that said notices are not altered, defaced,or covered by any other material.(d) Post at the same places and under the sameconditions as set forth in paragraph B,2,(c), above,as soon as forwarded by said Regional Director,copies of the attached notice marked "AppendixA."(e) Mail signed copies of the attached noticemarked "Appendix B" to the Regional Director forRegion 9 for posting by Respondent Employer.(f) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent Union has taken to complyherewith.°0 See fn. 9, above.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain and enforce any clausein our collective-bargaining agreement with UnitedSteelworkers of America, Local 5925, AFL-CIO-CLC, according the Union's recording secretaryand treasurer superseniority with respect to layoff.WE WILL NOT discriminate against any employ-ees by laying them off instead of the Union's re-cording secretary and treasurer when the Union'srecording secretary and treasurer do not in facthave top seniority in terms of length of employ-ment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights protected by Section 7 ofthe Act.WE WILL offer immediate and full reinstatementto David Rice, Raymond Soward, Paul Sansom,Charles Deal, Nelson Edmonds, Otho Mullins,Jimmy Nance, Clarence Copley, Joney Watts, andother affected employees to their former jobs or, ifthose jobs no longer exists, to substantially equiva-lent positions, without prejudice to them andothers who were discriminatorily laid off instead ofthe Union's recording secretary and treasurer.WE WILL expunge from our files any referenceto the layoff of any employees affected by the su-perseniority as applied to the Union's recordingsecretary and treasurer for the March 1980 to April1981 layoffs, and WE WILL notify them in writingthat this has been done and that evidence of theunlawful layoff will not be used as a basis forfuture personnel actions against them.WE WILL jointly and severally with the Unionmake those employees named above and any otherunit employees whole for any loss of earnings theymay have suffered as a result of the discriminationagainst them, with interest.ENSIGN ELECTRIC, DIVISION OFHARVEY HUBBLE, INCORPORATEDAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain and enforce any clausein our collective-bargaining agreement with EnsignElectric, Division of Harvey Hubble, Incorporated,according the recording secretary and treasurer su-perseniority with respect to layoff.WE WILL NOT cause or attempt to cause EnsignElectric, Division of Harvey Hubble, Incorporated,to discriminate against any employees by requiringthat the collective-bargaining agreement be en-forced so as to lay them off instead of the record-ing secretary and treasurer when the recording sec-retary and treasurer do not in fact have top seniori-ty in terms of length of employment.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of theirrights protected by Section 7 of the Act.WE WILL notify both Ensign Electric, Divisionof Harvey Hubble, Incorporated, and employeesDavid Rice, Raymond Soward, Paul Sansom,Charles Deal, Nelson Edmonds, Otho Mullins,Jimmy Nance, Clarence Copley, Joney Watts, andother affected employees that we have no objec-tion to reinstating the affected unit employees whobut for the unlawful assignment of supersenioritywould not have been laid off.WE WILL jointly and severally with Ensign Elec-tric, Division of Harvey Hubble, Incorporated,make any unit employees whole for any loss of623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDearnings they may have suffered as a result of thediscrimination against them, with interest.UNITED STEELWORKERS OF AMER-ICA, LOCAL 5925, AFL-CIO-CLCDECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge: Thesecases were heard in Huntington, West Virginia, on July14, 1981, pursuant to charges filed and served and a con-solidated complaint which issued on June 10, 1981.The complaint alleges that Ensign Electric, Division ofHarvey Hubble, Incorporated, herein the RespondentEmployer, and United Steelworkers of America, Local5925, AFL-CIO-CLC, herein the Respondent Union,have engaged in unfair labor practices in violation ofSections 8(a)(1) and (3) and 8(b)(1)(A) of the Act. TheRespondents filed answers denying the allegation of un-lawful conduct set forth in the consolidated complaint.Upon the entire record, the briefs submitted by all par-ties, and upon my observation of the demeanor of thewitnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONAt all times material herein, the Respondent Employ-er, a West Virginia corporation, has been engaged in themanufacture of electrical distribution equipment andcomponent parts for the mining industry at its Hunting-ton, West Virginia, facility. During the past 12 months, arepresentative period, the Respondent Employer, in thecourse and conduct of its business operations, purchasedand received at its Huntington, West Virginia, facilityproducts, goods, and materials valued in excess of$50,000 directly from points outside the State of WestVirginia.The Respondent Employer is now, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent Union is now, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts and BackgroundThe essential facts are not in dispute. The RespondentUnion represents employees employed by the Respond-ent Employer and has maintained a series of collective-bargaining agreements with the Respondent Employerover a period of many years. The most recent collective-bargaining agreement is effective from February 10,1979, to October 1, 1981. Section 6-J of that agreementsets forth therein the following preferential seniorityclause:The local union president, vice-president, record-ing secretary, treasurer and grievance committeeshall have preferential seniority in the event of alayoff. Shop stewards shall have preferential seniori-ty in their department and on their shift providedthey can perform the work remaining.A similar seniority preference clause, exclusive of se-niority preference for stewards, had been maintained in1970. The stewards' coverage was added thereafter.In October 1978, there were, in total, about 340 em-ployees at the Huntington plants. Between March 1979and April 1981, extensive layoffs reduced the work forcefrom 262 to 68 employees. These layoffs were effectuat-ed pursuant to seniority and the seniority preferenceclause which was applied to prevent the layoff of stew-ards, grievance committeemen, and union officers.' Fi-nancial Secretary Valkie Fetty and Vice President LyleJames have "natural or earned" seniority which exceedsthat of the employees laid off between March 1980 andApril 1981, as well as the earlier 1979 layoffs. UnionPresident James Godfry, Treasurer Doug Jarrell, andRecording Secretary George McCoy escaped the layoffsbecause of the contractual seniority preference, i.e., theso-called superseniority.The complaint alleges that the Respondents have vio-lated the Act by, in or about February 1980, maintainingand applying the seniority preference clause to the re-cording secretary, financial secretary, and treasurer,"notwithstanding they are not involved in the processingof grievances or the direct administration of the con-tract." It is agreed that those three officers are not di-rectly involved in the processing of grievances. Thepresident and vice president are directly involved ingrievance processing, and there is no allegation that ap-plication of superseniority to them is unlawful.B. The UnionJurisdiction of Local 5925 extends exclusively to theRespondent Employer's Huntington plants, where allemployees are members and subject to the dues-checkoffprovision in the union contract. Union officers are elect-ed by secret-ballot election. According to the Interna-tional's constitution, article VII, section 9(b), eligibilityfor election to the position of officer is conditioned uponemployment at a plant or mill within the jurisdiction ofthe local union. It would appear that employment else-where would serve to disqualify an incumbent officer forre-election. The Local is governed by the provisions ofthe International Union's constitution, and bylaws forlocal unions, the latter of which grants enabling powerto the local to enact supplementary rules. Local 5925adopted its own bylaws, which, inter alia, set forth thatbetween local general marketing meetings, the highestlocal authority shall be the local executive board consist-ing of the president, vice president, recording secretary,financial secretary, and treasurer.Only 5 of a total of II union officers are covered by the senioritypreference clause. There were 10 shop stewards and 4 grievance commit-tee members.624 HARVEY HUBBLE, INC.The function and duties of the executive board in-cludes monthly meetings and meetings on call of thepresident; evaluation and decision of matters to be ad-dressed to the local membership at regular membershipmeetings; investigation, evaluation, and recommendationto the membership at regular meetings as to whethermembers should attend conferences, seminars andschools, many of which concern union grievance proc-essing and contract administration; and, as occurred onone occasion in 1979, the evaluation and recommenda-tion to the membership of a change in the collective-bar-gaining agreement that had been proposed by the Re-spondent Employer. All members of the executive boardhave equal decisional authority which is manifested by avote upon issues presented.The financial affairs of the Local are managed by thefinancial secretary, treasurer and, to a lesser extent, thepresident, pursuant to authority derived from the Inter-national constitution and guidelines set forth by theInternational Union in a detailed manual. They are re-sponsible for all disbursements and receipts and mainte-nance of records of such disbursements and receipts, in-cluding dues. The Local's financial management encom-passes such activities as the operation of a vouchersystem reimbursement by check of members for the ex-penses and loss of wages incurred by participation inunion affairs, a voucher system for the purchase of localunion property and supplies, a system for the dispensingof strike benefits, and a system for the payment of arbi-tration processing expenses.The activities of the financial officers are subjected tovarious review procedures of the International Union.Elected local trustees audit the Local's books every 3months, and International auditors periodically conducttheir own audits of the local records. As any membercan file charges or complaints, the International Unionmay conduct an audit at any time. The treasurer and fi-nancial secretary must be available for those audits. Theymust also be available for any investigation or inquiry bygovernmental agencies and are responsible for reports togovernment agencies. They are obliged to make reportsto the local membership body. Written reports are signedby them. Through a system of internal checks and bal-ances imposed by the International, the disbursementprocedures require the participation of each financial of-ficer.Members' dues are forwarded to the Local Unionfrom the employer pursuant to the checkoff system. Thefinancial secretary deals directly with the Employer's as-sistant personnel director at the plant on matters con-cerning membership dues.In addition to a general account, the financial officersmaintain as a separate account, a strike benefit account.Each financial officer participates in the disbursement ofstrike benefits. The most recent strike occurred in 1978-1979 prior to the most recent contract and lasted 4-1/2months. Financial Secretary Fetty was chairman of thestrike committee. He set up a special bank account andmaintained records of all disbursements and receipts; atthat time he was solely responsible. Strike benefit fundmanagement is now shared by the financial secretary,treasurer, president, and a "staff man" who must executeall strike benefit checks. The fund is audited by theInternational Union.All financial officers and the recording secretary aremembers of the executive board. The treasurer and finan-cial secretary spend 50 hours and 20 hours a month inthe execution of their duties and are each paid a stipend.The recording secretary is responsible for the receiptat his home of all local union correspondence and main-tenance of all such correspondence at the union hall, in-cluding arbitration summaries and newsletters, and theforwarding of all incoming correspondence to the properdestination, e.g., to the president, the grievance commit-tee, etc. A file of arbitration summaries is maintained byhim for use by stewards and grievance committeemen.He is unaided by any clerks or typists. He drafts all out-going correspondence upon consultation with the presi-dent and executive board. The recording secretary main-tains minutes of every monthly or special membershipmeeting. He maintains the monthly financial report. TheInternational Union imposes on him certain duties re-garding internal union elections. On occasions he has ap-proached individual members on the jobsite, and elicitedfrom them their interest in attending conferences andseminars, many of which pertain to grievance processingor contract administration. Like the financial secretaryand treasurer, the recording secretary has occasionallybeen subjected to inquiries of members in the plant con-cerning their opinion of contract interpretation or griev-ances.The recording secretary spends 15 to 20 hours amonth on his duties as an officer and receives a stipend.C. AnalysisBy majority opinion, the Board held in Dairylea Coop-erative, 219 NLRB 656 (1975), enfd. 531 F.2d 1162 (2dCir. 1976), that seniority preference which effectuatedthe job retention of stewards during layoffs to the detri-ment of employees with greater "earned" or "natural"seniority was lawful because the representational func-tion of the steward in the plant served the greatercommon good of all unit employees by furthering the ef-fective administration of bargaining agreements on theplant level. However, the Board held that because of the"inherent tendency of super seniority clauses to discrimi-nate against employees for union-related reasons," suchclauses not limited to layoff and recall are presumptivelyunlawful and that the party asserting their legality mustassume the burden of establishing justification.In Electrical Workers UE Local 623 (Limpco Mfg.), 230NLRB 406 (1977), enfd. sub nom. Anna M. D'Amico v.NLRB, 582 F.2d 820, 824 (3d Cir. 1978), the Board waspresented with the issue of whether seniority preferencecan validly be extended to union officers who may notpossess "steward-type" functions. The Board majority re-jected the view that superseniority in layoff situations ispresumptively valid exclusively where the beneficiary isinvolved in grievance processing at the work place. TheBoard majority stated at 230 NLRB 406, 407-408:What is at stake is the effective and efficient repre-sentation of employees by their collective-bargain-625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing representatives. Certainly, the representationalactivities carried out by union officials involved inthe administration of the collective-bargainingagreement on behalf of employees extend beyondthe narrow confines of grievance processing. Theseencompass at the very least a functioning local toassert the presence of the union on the job. The Actguarantees employees the right to be so representedthrough the collective-bargaining process. In fact,perhaps the most important union officer, the presi-dent, is usually not involved in grievance proceed-ings ...we believe that, once it has been initiallydemonstrated that the official responsibilities of theunion officer in question bear a direct relationshipto their effective and efficient representation of unitemployees, then their officer is entitled to the bene-fit of the same presumption afforded to union stew-ards.The Board held that the union demonstrated that theunion officer, the recording secretary, qualified for theseniority preference by virtue of her role in the overalladministration of the collective-bargaining agreement,and further stated that the General Counsel "continuesto have the burden of proving affirmatively that the ap-plication of a superseniority provision to a functionalunion officer in a layoff situation is invalid." The Boardnoted, inter alia, that the recording secretary was amember of the executive board, was responsible formaintaining records of membership and executive boardmeetings, presented shop reports for absent stewards,handled all local correspondence, posted notices of mem-bership meetings, procured material needed by stewards,aided stewards in obtaining reimbursement for lost timeon the job due to union duties, and participated informal-ly in the grievance process by aiding stewards in thewriting of grievances and advising stewards on contractquestions, helped formulate bargaining positions, sched-uled pickets during a recent strike and handled moneyfor pickets. Finally, it is noted that if the recording sec-retary were laid off and thereafter was employed by anemployer not a party to the collective-bargaining agree-ment, she would have been required to resign fromoffice. The Board stated at 230 NLRB at 408:It is evident that the official responsibilities of therecording secretary bear a direct relationship to theeffective and efficient representation of unit employ-ees both at the plant level and for the entire amalga-mated local. Equally clear is the fact that the re-cording secretary participates informally in theprocessing of grievances.In Otis Elevator Co., 231 NLRB 1128 (1977), the Boardheld that superseniority for union officers (president, vicepresident, and executive board members) who acted asde facto stewards was justified. However, the Boardstated (231 NLRB at 1129) in reference to its Limpco de-cisions:Thus, in Limpco, we approved superseniority forthe recording secretary-not because of her infor-mal participation in grievances-but because wefound that her official responsibilities bore a "directrelationship to the effective and efficient representa-tion of unit employees ...." Similarly, the officershere were entitled to superseniority because in theirofficial capacities they contributed to the ability ofthe Union to represent the unit efficiently and effec-tively.The Board majority concluded that the General Counselfailed to prove the invalidity of the application of super-seniority to the aforesaid union officers.In Expedient Services, 231 NLRB 938 (1977), a Boardmajority approved the application of seniority preferenceto a recording secretary where union officers served asstewards and also participated in contract negotiations,subsequent supplements and amendments, and suppliedguidance and instruction to stewards. The Board stated(231 NLRB at 940): "There is, then, no affirmativeshowing that the functions of officers, even withoutregard to their simultaneous duties as stewards, do notrelate in general to furthering the bargaining relation-ship."In Allied Industrial Workers Local 1486 (Allen Testpro-ducts), 236 NLRB 1368 (1978), the Board majorityadopted the administrative law judge's decision whichfound justifiable the application of superseniority forlayoff purposes to the financial secretary of the unionwhere that officer as part of her duties, inter alia, issuedreports and checks to the International union; releasedfunds for lost time reimbursement of employee members,attended excutive board meetings where bargaining strat-egy, bargaining demands and grievance policies were dis-cussed, but who had no direct responsibility in the proc-essing of grievances; and who spent 2 or 3 hours a weekon her union duties.In the American Can Co., 235 NLRB 704 (1978), theBoard noted that superseniority was afforded to certainunion officers, including, inter alia, a guard, the duties ofwhom were described in the Union's constitution assomething in the nature of a sergeant-of-arms and a trust-ee of whom the constitution gave "charge of the unionhall" and union property. Citing the Limpco and Otis El-evator cases, the Board majority found the contractualsuperseniority clause presumptively lawful and noted 235NLRB at 704 and 705:A documentary description of officers' dutiesshowing no visible or direct impact by them oncontract administration is insufficient evidence toovercome the presumption and to establish a viola-tion of the Act. The Board will not, on the basis ofsuch evidence, second-guess a union's decision as towhat officers aid the union in effectively represent-ing the unit. Thus, the parties to a collective-bar-gaining agreement do not have to justify applica-tions of superseniority to union officers, but, inorder to establish a violation, the General Counselmust prove that a particular application is invalid.The Board majority concluded that the General Counseldid not sustain the burden of proof and it therefore dis-missed the complaint. Subsequently, the Board withdrew626 HARVEY HUBBLE, INC.its order and reopened the proceeding to reconsider itsdecision because of the subsequent issuance by the ThirdCircuit of Ana M. D'Amico v. NLRB, supra.The Court (582 F.2d 820 at 825) therein stated:It is evident ...that the true rationale for vali-dating a superseniority provision is found in the im-portant function served by the recipient of supersen-iority in providing continuity of representation incarrying out the objectives of a collective bargain-ing agreement. Thus, those who, like union stew-ards, assist in resolving grievances on-the-spot are ina special way fulfilling an essential purpose of col-lective bargaining, i.e., adjusting grievances at theirsource.However, with respect to the application of senioritypreference for a recording secretary, the Court stated(582 F.2d at 835):Given the strong neutrality policy [Section 8 ofthe Act], we think that under Great Dane Trailers[388 U.S. 26 (1967)], the burden should be on theUnion to justify the application of the provision to arecording secretary whose official duties in no wayinvolved her in the collective bargaining proc-ess.... Furthermore we read the Board decisionas requiring the Union to show that the RecordingSecretary, as part of her official responsibilities andnot merely as a volunteer, performed serviceswhich directly assisted in implementing the collec-tive bargaining agreement. We take this to meanthat the Union was obligated to produce credibleproof that the individual in question was officiallyassigned duties which helped to implement the col-lective bargaining agreement in a meaningful way.In reviewing the underlying facts, the Court statedthat several of the duties of the recording secretaryfurthered the collective-bargaining interests of the bar-gaining unit, and noted, for example, the informal proc-essing of grievances, the participation in formulating bar-gaining ideas, the scheduling of pickets during a recentstrike and handling of money for pickets.In reconsidering its decision in American Can Co. (II),244 NLRB 736, 737 (1979), the Board majority noted thedivergence of opinion of Board Members with respect tothe seniority preference issue. It characterized its Supple-mental Decision and Order "based upon an aggregatemajority" as follows:Chairman Fanning and Member Truesdale do notagree with the restrictions placed on superseniorityby Dairylea and its progeny (see their dissentherein); Members Jenkins and Penello would notpermit union officers to benefit from superseniorityexcept when the officers also serve as stewards orotherwise engage in administration of the contractat the place and during the hours of their employ-ment (see their concurrence herein); and MemberMurphy adheres to Dairylea and Limpco, supra, butfinds that the General Counsel has rebutted the pre-sumption that the union officers here involved werelawfully afforded superseniority by showing that[the trustee and guard] are not engaged in contractadministration (see her separate concurrenceherein).2In their brief in this case, counsels for the GeneralCounsel state:At issue in this case is the application of theBoard's decision in the American Can Company,...to a local union recording secretary, financialsecretary and treasurer. In view of the unsettledstate of the law regarding superseniority for unionofficers it is impossible at this time to point to anyconclusive test by which a particular superseniorityclause or its application may be judged. The widelydivergent views of the Board members in AmericanCan cast little light on the legality of the applicationof superseniority to the officers at issue in the in-stant case; however, counsels for the General Coun-sel believe that a close review of American Can andprior decisions, in view of their underlying ration-ale, supports the position that Respondent violatedthe Act by granting superseniority to those officers.The General Counsel argues that the duties of thethree officers in issue herein are not only unrelated to thegrievance procedure but they are not directly related tothe administration of the collective-bargaining agree-ment. The General Counsel characterizes the duties ofthese three officers as related wholly to the internal ad-ministration of the union which it divorces from the fur-therance and maintenance of the collective-bargaining re-lationship. Furthermore, the General Counsel argues thatin any event there is no necessity for the continued em-ployment in order for those officers to fulfill their duties,i.e., they can as easily function from their houses if needbe.The Respondent Employer and the Respondent Unionargue that Dairylea, Limpco, Otis Elevator, and othercases cited above have not been overruled by the Board,and that under the rationale of those cases the extensionof superseniority to the three officers involved herein isfully justified in that those three officers do participate inthe administration of the collective-bargaining agreementby virtue of the necessity of their functions to effectuateefficient representation of unit employees, to maintain vi-ability of the collective-bargaining relationship, and tomaintain a continuity of representation. They contendthat the General Counsel takes an unjustifiably restrictiveand unrealistic view of what constitutes "contract admin-istration." As the Respondent Union argues in its brief:It should be obvious that a functioning local unionis functionally integrated within the concept of ef-fective bargaining. If dues are not collected, theunion eventually dies; if membership records are notmaintained, membership affairs cannot be conductedand if bills are not paid, arbitrators cease taking as-2 Member Murphy concluded in her concurrence that the duties of thetrustee and guard were "too remote" and unrelated to the "general fur-thering of the bargaining relationship."627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsignments or worse, the local union membershipwho maintain grievance records are no longer avail-able.It is simply improper and impossible to segregatelocal union administration from collective bargain-ing functions.I am in agreement with what appears to be the consen-sus of all parties herein that the Board has not overruledits prior decisions with regard to the basic rationale ofjustifiable seniority preference for union officers in layoffsituations. The American Can case provided a forum forthe reassertion of varying views of that rationale. How-ever, I am constrained to apply what appears to be theunreversed Board precedent in the matter. The AmericanCan case seems, at most, to have clouded the issue ofwhich party has the burden of proof and which partymust move forward with the evidence, in that it re-eval-uated its prior decision in that case upon an evaluation ofthe Tenth Circuit Court's conclusion that the Union is"obligated to produce credible proof that the [union offi-cer] was officially assigned duties which helped to imple-ment the collective bargaining agreement." Of the major-ity, only then Member Murphy explicitly referred to theburden of proof in concluding that the General Counselsatisfied that burden by adducing documentary evidenceconsisting of the union constitution which failed to dis-close relevant duties. She seemed to suggest that theGeneral Counsel must move forward with evidence thatthe union officer performs nonrelevant duties, but thatthe union must affirmatively prove duties that justify se-niority preference.Unlike the American Can decision, the RespondentUnion and the Respondent Employer have elicited testi-mony and adduced evidence of meaningful and relevantofficial duties of the union officers. I conclude that theevidence of their duties satisfies the various criteria setforth by the Board in its prior decisions which justify theapplication of seniority preference to the financial secre-tary, treasurer, and recording secretary in layoff situa-tions.I am in agreement with the Respondents that priorBoard decisions do not impose such a restrictive defini-tion of "contract administration" as is urged by the Gen-eral Counsel. I agree that seniority preference must bepremised upon its ultimate objective, the maintenance ofthe collective-bargaining relationship by the effective ad-ministration of the contract. The justification for the re-tention of stewards on the job at the plant during alayoff of other employees is the resulting continuity ofrepresentation and contract administration in the plant.With respect to union officers, the majority opinions ofthe Board hold that justification for their job retention isnot to be judged by the criteria applied to stewards, i.e.,the need for presence in the plant to process grievances.Rather, a broader view has been applied to union offi-cers. The underlying concept to justify job retention ofunion officers is that argued by the Respondents, i.e.,that it is unrealistic and impractical to divorce theUnion's functional administration from contract adminis-tration where functional administration is necessary forthe viability of effective and meaningful contract admin-istration at the plant level. I agree with the Respondent'sargument that layoff of the union officer, particularly ina situation of declining overall employment, is a threat tothe continuity of effective representation and administra-tion by experienced union officers. Turnover of function-ally necessary union officers can only be disruptive tothe bargaining relationship. A union officer who hasfound employment elsewhere is barred from seeking re-election. If he is employed elsewhere, his prime loyaltyand interest will turn to his new employment and newcoworkers even if he does not choose to resign. More-over, it is unrealistic to expect that union officer havingbeen laid off during a continuing downward employmentspiral will continue to serve as effectively and attentivelyto their duties even if they have not as yet found otheremployment. Even though officers might be able to per-form functionally necessary duties outside the workplace, their presence and accessibility on the jobsite en-hances the Union's presence. Their continued presenceon the job insures a continued awareness by them of cur-rent conditions of employment of their members that en-ables them to intelligently cope with problems that ariseand to which they must address themselves in their offi-cial capacity. Thus, for example, executive board mem-bers having firsthand, continuing experience of job, pro-duction, or personnel problems can intelligently evaluateemployer proposals to amend, modify, or suspend appli-cation of terms of the collective-bargaining agreement,and can intelligently address the membership on suchissues.The evidence herein demonstrates that all three offi-cers herein, as executive board members and in their in-dividual capacities, perform administration functions thatare directly related to the vital day-to-day functioning ofthe local union, e.g., the maintenance of an orderly finan-cial system and the ability of the local union to effective-ly communicate with its members and with other entities.The maintenance of a strike fund, for example, is ofutmost importance to the Union's effective role in thebargaining relationship as is the ability to draw upon theresource of a strike committee chairman. The educationof its members in areas of grievance procedure and con-tract administration is manifestly directly related to theability of the Union to effectively represent employees atthe plant level. The union officers' role in ascertainingand effectuating that education and the selection of theappropriate recipient of such education by external aswell as internal communication on the job is as vital tothat object, if not more so, as is the receipt of such edu-cation by a particular member. The dissemination of re-source materials to the stewards, and the maintenance ofan orderly file of such material, manifestly aids the stew-ards in their grievance processing effectiveness. The abil-ity to pay for arbitration costs is of paramount impor-tance.I conclude that the duties of the recording secretary,financial secretary, and treasurer, including their dutiesas members of the executive board, constitute vital,meaningful duties which are sufficiently related to the ul-timate objective, the maintenance of an effective bargain-ing relationship by the implementation of the collective-628 HARVEY HUBBLE, INC.bargaining agreement, to justify the application of a se-niority preference to their positions in the context offacts in this case. Accordingly, I find that the complaintis without merit and ought to be dismissed.D. The 10(b) IssueThe Respondent Union at the hearing, and the Re-spondent Employer in its brief, raises the affirmative de-fense that the underlying charge is untimely filed underSection 10(b) of the Act.33 Sec. 10(b) of the Act provides in relevant part that "no complaintshall issue based upon any unfair labor practice occurring more than sixmonths prior to the filing of the charge with the Board and the service ofThe Respondent Union argues, inter alia, that since thefirst application of superseniority occurred in 1979 thecharge is untimely. In view of my conclusion that thecomplaint lacks merit it is unnecessary to engage in a dis-cussion of this issue, other than to conclude that Re-spondent's position, although in accord with the opinionof the Fifth Circuit Court of Appeals, is contrary toBoard precedent. Auto Warehousers, 227 NLRB 628,633-634 (1976), enf. denied 571 F.2d 860 (5th Cir. 1978).[Recommended Order for dismissal omitted from pub-lication.]a copy thereof upon the person against whom such charge is made629